                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                                        Shaina Wood
Corporation Counsel                              100 CHURCH STREET                              Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                    Phone: (212) 356-2440
                                                                                                         shwood@law.nyc.gov



                                                                                     January 27, 2019

       BY ECF
       Honorable Gabriel W. Gorenstein
       United States District Court Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                               Re:    Dr. Rupert Green v. The Department of Education of the City of New
                                      York; Carmen Farina
                                      18-CV-10817
                                      Our No. 2018-086303

       Dear Judge Gorenstein:

                       I am an Assistant Corporation Counsel in the Office of Zachary W. Carter,
       Corporation Counsel of the City of New York, and attorney for Defendants New York City
       Department of Education (“DOE”) and Carmen Fariña in the above-referenced matter. I write to
       respectfully request an extension of time from January 28, 2019, to February 4, 2019, for DOE to
       respond to the complaint. I have contacted plaintiff pro se to seek his consent but, as of this
       evening, I have not received any reply back from him. This is Defendants’ third request for an
       extension of time. The Court previously granted Defendants’ first request for an extension of
       time from December 17, 2018 to January 18, 2019, and Defendants’ second request from
       January 18, 2018 to January 28, 2018. Both requests were made with the consent of the plaintiff.

                      Defendants previously made their second request due to a personal medical
       matter which led to my absence from work and delayed the completion of Defendants’ response.
       Defendants make this new request for an additional one-week extension as their response to the
       complaint is not yet complete.

                       Thank you for your consideration of this matter.


                                                                      Respectfully submitted,


                                                                             /s/ Shaina Wood
                                                                      Shaina Wood
                                                                      Assistant Corporation Counsel
cc:   Dr. Rupert Green, pro se (by mail)




                                           -2-
